NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0657n.06

                                      Case No. 19-3075

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Nov 17, 2020
 ISHAN AL-KOORWI,                               )                         DEBORAH S. HUNT, Clerk
                                                )
         Petitioner,                            )
                                                )         ON PETITION FOR REVIEW
         v.                                     )         FROM THE UNITED STATES
                                                )         BOARD OF IMMIGRATION
 WILLIAM P. BARR, Attorney General,             )         APPEALS
                                                )
         Respondent.                            )                      OPINION
                                                )


              Before: KETHLEDGE, BUSH, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Ishan Al-Koorwi petitions this court for review of a Board

of Immigration Appeals decision denying his application for deferral of removal. Because

substantial evidence supports the agency’s findings, we DENY his petition for review.

                                               I.

       Al-Koorwi is a native and citizen of Iraq who first came to the United States in January

2011 as a refugee. In April 2013, Al-Koorwi became a lawful permanent resident of the United

States. On February 17, 2016, Al-Koorwi pleaded no-contest to a charge of Attempted Unlawful

Imprisonment, in violation of Michigan Compiled Law § 750.349b. The Department of Homeland

Security then served Al-Koorwi with a Notice to Appear in immigration court, charging him as

subject to removal under 8 U.S.C. § 1182(a)(2)(A)(i)(I), as an alien convicted of attempting to

commit a crime involving moral turpitude.
No. 19-3075, Al-Koorwi v. Barr


       Represented by counsel, Al-Koorwi appeared at the initial master calendar hearing in his

removal proceedings on December 22, 2016. Because of his conviction, the Immigration Judge

(“IJ”) found Al-Koorwi removable. Al-Koorwi then applied for asylum, withholding of removal

under 8 U.S.C. § 1231(b)(3), and protection under the Convention Against Torture (“CAT”),

arguing that he would be persecuted and tortured if deported to Iraq because of his association

with the United States and his status as a Sunni Muslim. Following three individual hearings on

his application, the IJ found that Al-Koorwi’s conviction for a particularly serious crime barred

him from statutory relief. So he denied Al-Koorwi’s request for deferral of removal under CAT.

       Al-Koorwi moved to reopen his application based on changed conditions in Iraq, alleging

that he would face torture as a Sunni Muslim, criminal, and perceived supporter of the United

States. The IJ granted Al-Koorwi’s motion to reopen, solely to determine whether he was eligible

for deferral of removal under the CAT, considering the alleged changed conditions. During the

reopened proceedings, the government submitted into evidence the 2016 United States Department

of State Country Report for Iraq and the 2016 International Religious Freedom Report for Iraq.

The IJ also took judicial notice of the 2017 versions of these reports. Al-Koorwi submitted into

evidence affidavits from Daniel W. Smith, Mark Lattimer, and Rebecca Heller. But the IJ found

that neither Smith nor Heller qualified as an expert witness and admitted their declarations instead

as percipient witnesses. The government contradicted the testimony of these witnesses with expert

witnesses—Michael Rubin, Douglas Ollivant, and Denise Natali—and a report issued by the

government of the United Kingdom. Ultimately, the IJ found the government’s evidence more

persuasive and, based on the totality of the evidence, held that Al-Koorwi failed to satisfy his

burden of establishing that “it is more likely than not that he will be tortured by or with the




                                                 2
No. 19-3075, Al-Koorwi v. Barr


acquiescence of the Iraqi government if he is returned to Iraq.” [AR 234.] Thus, the IJ denied

Al-Koorwi’s claim and ordered Al-Koorwi removed to Iraq.

       Al-Koorwi appealed the IJ’s denial of his reopened motion for protection under the CAT

to the United States Board of Immigration Appeals (“BIA”). He argued that the IJ erred in ruling

that Al-Koorwi had not shown a clear probability of torture if he returns to Iraq. And he argued

that the IJ prejudiced him by denying Heller and Smith expert status but granting that status to the

government’s witnesses. Al–Koorwi also submitted new evidence related to allegedly changed

conditions in Iraq.

       The BIA affirmed the IJ’s classification of experts both because Al-Koorwi failed to object

to classification of the government’s witnesses as experts and because the merits supported the

classification decisions. In reviewing whether Al-Koorwi had satisfied his burden of proof to

qualify for protection under the CAT, the BIA made clear that it was reviewing the IJ’s factual

determinations for clear error. After discussing the relevant factual findings of the IJ, the BIA held

that the IJ “properly found that the respondent’s fear of torture upon return to Iraqi [sic] is

speculative” and that “[e]vidence of the general possibility of torture does not meet the

respondent’s burden of establishing that it is more likely than not that he will be targeted for such

treatment.” [AR 4.] Finally, the BIA treated Al-Koorwi’s presentation of new evidence as a motion

for remand and denied it because he failed to show how the new evidence materially differed from

the record evidence. Finding none of Al-Koorwi’s arguments persuasive, the BIA dismissed the

appeal and adopted the IJ’s decision.

       On December 31, 2018, Al-Koorwi filed this petition for review. But we held the case in

abeyance pending the Supreme Court’s resolution of Nasrallah v. Barr, 140 S. Ct. 1683 (2020).

The question before the Court was “whether, in a case involving a noncitizen who committed a




                                                  3
No. 19-3075, Al-Koorwi v. Barr


crime specified in § 1252(a)(2)(C), the court of appeals should review the noncitizen's factual

challenges to the CAT order (i) not at all or (ii) deferentially.” Id. at 1688. The Court held “that

the court of appeals should review factual challenges to the CAT order deferentially.” Id.

        Following Nasrallah, we ordered supplemental briefing on two issues. First, do we have

jurisdiction to review Al-Koorwi’s claims given the holding in Nasrallah? And second, if we have

jurisdiction, does substantial evidence support the BIA’s findings in this case? Satisfied that we

have jurisdiction after Nasrallah, we determine that substantial evidence supported the BIA’s

findings. We thus deny Al-Koorwi’s petition for review.

                                                  II.

        Al-Koorwi’s petition before this court effectively raises five claims.1 First, Al-Koorwi

argues that the BIA applied the incorrect legal standard for CAT claims “when it required that

Mr. Al-Koorwi show a higher burden of proof than a ‘more likely than not’ probability of torture

if removed to Iraq.” [Pet’r’s Br. at 2.] Second, the BIA misapplied the correct legal standard for

CAT claims by relying “on a case with clearly distinguishable facts.” [Id.] Third, the BIA

committed legal error by “ignoring or disregarding” State Department country reports, in violation

of BIA precedent. [Id.] Fourth, the BIA prejudiced Al-Koorwi by treating two of his witnesses



1
  Al-Koorwi’s brief lists six issues presented. But issues four and six raise the same question—
whether denial of expert witness status to Heller and Smith was improper. Issue four asks whether
Al-Koorwi was “prejudiced by the BIA’s decision to accept the IJ’s ruling to treat two of his expert
witnesses as percipient witnesses.” [Pet’r’s Br. at 2–3.] Issue six asks whether “the BIA committed
a legal error in failing to qualify [the same witnesses] as experts.” [Id. at 3.] Al-Koorwi also asserts
that he “is raising a due process claim because his previous counsel’s ineffective assistance of
counsel prevented him from meaningfully pursuing his claims for relief.” [Id. at 1.] This sentence
in the jurisdictional statement, however, is the only time ineffective assistance of counsel is
mentioned, so he forfeited this claim. United States v. Stewart, 628 F.3d 246, 256 (6th Cir. 2010)
(“Issues adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument
in the most skeletal way, leaving the court to . . . put flesh on its bones.”) (internal quotation marks
and citation omitted).


                                                   4
No. 19-3075, Al-Koorwi v. Barr


as percipient, rather than expert, witnesses. And last, the BIA acted arbitrarily and capriciously in

reaching a different decision in Al-Koorwi’s case than in “other cases with nearly identical facts.”

[Id. at 3.]

        Before reaching the merits of Al-Koorwi’s claims, we must determine whether we have

jurisdiction to review them. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93–102 (1998).

8 U.S.C. § 1252(a)(2)(C) provides that “no court shall have jurisdiction to review any final order

of removal against an alien who is removable by reason of having committed a criminal offense

covered in section . . . 1227[.]” Until recently, this provision barred us from reviewing a

petitioner’s factual challenges to a CAT order. Kilic v. Barr, 965 F.3d 469, 473 (6th Cir. 2020).

But Nasrallah held that § 1252(a)(2)(C) “does not cover challenges to denials of Convention

Against Torture relief.” Id.; see Nasrallah, 140 S. Ct. at 1692 (“Congress’s decision to bar judicial

review of factual challenges to final orders of removal does not bar judicial review of factual

challenges to CAT orders.”). Thus, we have jurisdiction to hear Al-Koorwi’s claims under the

CAT.

        Still, our standard of review here is “highly deferential.” Nasrallah, 140 S. Ct. at 1692.

We use the substantial evidence standard and treat the agency’s findings of fact as “conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.” Id. This

means we reverse the agency’s fact findings only if the evidence compels that result. I.N.S. v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). And “we must uphold the Board’s decision if it is

‘supported by reasonable, substantial, and probative evidence on the record considered as a

whole.’” Abay v. Ashcroft, 368 F.3d 634, 637 (6th Cir. 2004) (quoting Mikhailevitch v. I.N.S.,

146 F.3d 384, 388 (6th Cir. 1998)).




                                                 5
No. 19-3075, Al-Koorwi v. Barr


        When, as here, the BIA reviews an “immigration judge’s decision and issues a separate

opinion, rather than summarily affirming the immigration judge’s decision, we review the BIA’s

decision as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009).

But to the extent that the BIA “adopted the immigration judge’s reasoning,” we also review the

IJ’s decision. Id.

                                                A.

        Al-Koorwi first asserts that the BIA applied the incorrect legal standard in evaluating his

CAT claim because it required that he “show a higher burden of proof than a ‘more likely than

not’ probability of torture if removed to Iraq.”2 [Pet’r’s Br. at 2, 9–12.] But Al-Koorwi does not

argue that the BIA applied anything other than the “more likely than not” standard. In fact, Al-

Koorwi’s brief concedes that the standard applied by the BIA—whether an applicant has shown

that “it is more likely than not that he or she would be tortured if removed to the proposed country

of removal”—is indeed the appropriate standard 8 C.F.R. § 1208.16(c)(2) requires. [AR 4; Pet’r’s

Br. at 9.]

        Instead, Al-Koorwi asserts that “[t]he BIA erred in concluding that Mr. Al-Koorwi failed

to establish that it was more likely than not that he would be tortured upon removal to Iraq[.]”

[Pet’r’s Br. at 9 (emphasis added).] In other words, Al-Koorwi doesn’t like the outcome reached

by the BIA. And to this end, Al-Koorwi simply restates facts that he believes establish a likelihood

of torture upon his return to Iraq and asserts that given these facts, the BIA should have found he

satisfied his burden.



2
 We note that Al-Koorwi’s supplemental brief wasn’t responsive to our request for supplemental
briefing. Indeed, the phrase “substantial evidence” appears nowhere in it. For this reason alone,
Al-Koorwi’s factual challenges should fail—he never argues that substantial evidence doesn’t
support the agency’s findings. See, e.g., Robinson v. Jones, 142 F.3d 905, 906 (6th Cir. 1998).
But regardless, his claims also fail under the substantial evidence standard.


                                                 6
No. 19-3075, Al-Koorwi v. Barr


       But substantial evidence supports the BIA’s conclusion that it’s not more likely than not

that Al-Koorwi will be tortured upon removal to Iraq. “To be eligible for CAT relief, a petitioner

must ‘establish that it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.’” Faso v. Barr, 823 F. App’x 321, 324 (6th Cir. 2020) (quoting

8 C.F.R. § 1208.16(c)(2)). Torture under the CAT means an “act by which severe pain or

suffering, whether physical or mental, is intentionally inflicted on a person.”          8 C.F.R.

§ 1208.18(a)(1). The torture must be “for such purposes as obtaining from him or her or a third

person information or a confession, punishing him or her for an act he or she or a third person has

committed or is suspected of having committed, or intimidating or coercing him or her or a third

person, or for any reason based on discrimination of any kind.” Id. And it must be “inflicted by

or at the instigation of or with the consent or acquiescence of a public official or other person

acting in an official capacity.” Id.

       As the BIA noted, evidence shows the Popular Mobilization Forces—an extremist militia

group Al-Koorwi points to in order to show his fear of torture—and the Iraqi government target

suspected members of ISIS. So these groups probably wouldn’t target Al-Koorwi because they

wouldn’t suspect him of membership in ISIS. That’s because Al-Koorwi lived in the United States

for several years. To the extent that Al-Koorwi fears the PMF, we also note that record evidence

shows the Iraqi government has committed to investigating and punishing members of the PMF

who’ve committed human rights abuses.

       Al-Koorwi also fears that when he returns, he’ll be singled out because he appears

“Westernized.” But expert declarations note that Iraqis who appear “Westernized” are no longer

singled out for poor treatment. As more Iraqis return to the country following an exodus after the

United States initially entered the country, “Westernized” Iraqis have become more normal, and




                                                7
No. 19-3075, Al-Koorwi v. Barr


growing wealth in Iraq, coupled with increased consumption of Western goods, makes symbols of

Western culture less conspicuous. Besides, Al-Koorwi recently visited Iraq without any trouble,

and he still speaks Arabic fluently. And anti-American or -Western attitudes are no longer

widespread in Iraq. So, according to expert declarations in the record, the risk of persecution for

one who is perceived as aligning with American or Western interests isn’t high.

       Even more, the Iraqi government is focused on countering terrorism and achieving post-

ISIS stabilization—not detaining returning Iraqis. So the suggestion that the Iraqi government is

interested in detaining even criminals returning to Iraq is, in the words of one expert, “farfetched.”

Further, evidence in the administrative record also shows that Iraqi deportees don’t face an

appreciable risk of torture just because they return to Iraq. As professionalism in the Iraqi

government grows, the likelihood that returnees will face trouble when they arrive in the country

has shrunk. If a returnee can show family connections to Iraq, detention is unlikely, and if

detention did happen, it would, according to experts in the record, likely be “benign and

temporary.” Not only can Al-Koorwi show family connections to Iraq, but his brother works for

the Iraqi government.

       In any event, regardless of whether we believe some or all of this in the first instance (and

we have no reason to doubt it), substantial evidence supports the BIA’s conclusion that it isn’t

more likely than not that Al-Koorwi will experience torture upon his removal to Iraq.

       Al-Koorwi also argues that the BIA incorrectly applied the “more likely than not” standard

because it individually evaluated each factor he alleged in support of his CAT claim rather than

aggregating all the factors. Al-Koorwi, however, failed to present this claim to the BIA, even

though the IJ also considered each factor seriatim rather than in the aggregate when it made the

factual finding in the first instance. A party must exhaust his administrative remedies by properly




                                                  8
No. 19-3075, Al-Koorwi v. Barr


presenting his claims to the BIA before we can review them. 8 U.S.C. § 1252(d)(1); Ramani v.

Ashcroft, 378 F.3d 554, 557–58 (6th Cir. 2004). And unlike in some contexts where administrative

exhaustion is a court-created doctrine, here, exhaustion is a statutory requirement that deprives the

federal courts of jurisdiction. Hasan v. Ashcroft, 397 F.3d 417, 420 (6th Cir. 2005); Ramani,
378 F.3d at 559.

        Additionally, the statute’s exhaustion requirement, as we’ve construed it, mandates

precision; it is stricter “than merely requiring an alien to exhaust all avenues of appeal; [it] further

require[s] the alien to preserve each claim by presenting it to the BIA.” Ramani, 378 F.3d at 559

(emphasis added); see Hasan, 397 F.3d at 420. In other words, § 1252(d)(1) imposes an

administrative issue-exhaustion requirement.3 In Ramani, a petitioner to this court argued that the

IJ improperly relied on evidence not admitted during the original proceeding, leading to an order

of deportation. 378 F.3d at 558. Because the petitioner failed to raise this argument in his appeal

to the BIA, we held that § 1252(d)(1)’s strict exhaustion requirement removed our jurisdiction

over the claim: “Because the arguments currently presented by Ramani were not presented to the

BIA, they are not subject to review by this court.” Id. at 560 (emphasis added).




3
  This court recently confirmed that issue exhaustion is required when a general statute requiring
“‘administrative remedies’ to be ‘exhausted’” is combined with agency rules requiring specific
issues to be identified in a notice of an administrative appeal. Island Creek Coal Co. v. Bryan,
937 F.3d 738, 746–47 (6th Cir. 2019) (citing Woodford v. Ngo, 548 U.S. 81, 90–91 (2006)).
8 U.S.C. § 1252(d)(1) explicitly states that “[a] court may review a final order of removal only if
the alien has exhausted all administrative remedies available to the alien as of right[.]” Federal
regulations require that all notices of appeal filed with the BIA include a statement of the basis of
appeal, which “must specifically identify the findings of fact, the conclusions of law, or both, that
are being challenged.” 8 C.F.R. § 1003.3(b). This regulation clarifies that § 1252(d)(1) requires
issue exhaustion. Cf. Island Creek Coal Co., 937 F.3d at 749 (holding that 20 C.F.R.
§ 802.211(a)’s requirement that petitions for review identify “specific issues to be considered” on
appeal imposes an issue exhaustion requirement).


                                                   9
No. 19-3075, Al-Koorwi v. Barr


       Al-Koorwi raises his aggregation argument for the first time in his petition to this court. In

his brief before the BIA, Al-Koorwi chose to focus on the IJ’s qualification of Heller and Smith

as percipient witnesses, similar BIA decisions remanding the case because of improper

qualification of expert witnesses, and human rights violations allegedly committed by the Iraqi

government. Al-Koorwi’s failure to present the aggregation argument to the BIA—or to contest

the legal standard the IJ applied to his CAT claim at all—constitutes a failure to exhaust

administrative remedies and forecloses our jurisdiction to review the claim. See Ramani, 378 F.3d

at 559 (“Had Ramani presented his current arguments to the BIA, this matter could have been

properly dealt with by immigration judges whose experience in these matters is useful. In addition,

the record on these issues could have been more fully developed[.]”).

       Because substantial evidence supports the agency’s findings that Al-Koorwi is not likely

to be tortured upon his removal to Iraq, we deny his petition for review. And Al-Koorwi did not

exhaust his aggregation claim during the administrative process, so we lack jurisdiction to hear

this claim on the merits.

                                                B.

       Al-Koorwi next argues that the BIA erred in relying on a decision, Matter of J-F-F-, 23 I.

& N. Dec. 912, 921 (A.G. 2006), with “clearly distinguishable” facts. The claim that Al-Koorwi

makes here is not that the BIA failed to apply the proper standard of review required by BIA

precedent. Rather, Al-Koorwi argues that “the BIA misapplied Matter of J-F-F- to Mr. Al-

Koorwi’s case because the facts are so clearly distinguishable.” [Pet’r’s Br. at 15 (emphasis

added).]

       This fails for a few reasons. First, it can hardly be said that the BIA “relied” on Matter of

J-F-F-. Instead, it appears the BIA cited the case in support of a legal proposition. In particular,




                                                10
No. 19-3075, Al-Koorwi v. Barr


the BIA cited it to state that a petitioner must establish each link in a hypothetical chain of events

leading to torture as more likely than not to occur—and the IJ didn’t clearly err in holding that Al-

Koorwi failed to do so. Al-Koorwi objects to this, arguing that this isn’t “a general rule applicable

to all CAT claims.” Instead, Al-Koorwi says, it applies only to cases where the petitioner presents

“scant evidence for a CAT claim based on a sequence of events that must magically come

together.” And he contends that he presents multiple, independent reasons that show that it’s more

likely than not that he’ll be tortured.

        But Al-Koorwi’s claims are in fact interdependent. Consider Shakkuri v. Barr, 780 F.

App’x 286 (6th Cir. 2019). There, the petitioner alleged that “if removed to Iraq, he would likely

be tortured by both the Iraqi government and the PMF because he is a Chaldean Christian, has

resided in the United States for virtually his entire life, has prior criminal convictions in the United

States, and is a plaintiff in a highly publicized class action lawsuit regarding the deportation of

Iraqi nationals.” Id. at 292. That all sounds familiar. But we held in Shakkuri that “at least with

regard to his fear of torture by the Iraqi government, Petitioner alleged his independent

probabilities of torture in an interdependent form.” Id. at 293 (emphasis added). So he had to

show that each event was more likely than not: “that he would be detained at the airport, would be

transported to a detention facility, and then would be tortured for one of the many proffered

reasons.” Id. For the same reason, Al-Koorwi also must show that each event in his chain of

events is more likely than not to occur and lead to torture. He fails to do so, and substantial

evidence supports the BIA’s use of Matter of J-F-F-.

                                                  C.

        Third, Al-Koorwi alleges that the BIA erred in considering the 2017 U.S. Department of

State Country Report on Iraq “cumulative” of evidence already in the record. [Pet’r’s Br. at 25.]




                                                  11
No. 19-3075, Al-Koorwi v. Barr


He also faults the BIA for failing to treat the 2016 Country Report “with the weight required by

[BIA and Sixth Circuit precedent],” [Id. at 26,] and for failing to admit the 2017 International

Religious Freedom Report into evidence.

       The BIA did not consider the 2017 Country Report “cumulative” of evidence already in

the record. The BIA’s reference to evidence being “cumulative” was directed to Al-Koorwi’s

attempt to present “additional evidence on appeal, including the 2018 International Religious

Freedom Report for Iraq, travel advisory warnings, unpublished decisions from th[e] Board and

an Immigration Judge in unrelated cases, and news articles from 2018 describing country

conditions in Iraq.” The IJ took judicial notice of the 2016 and 2017 Country Reports on Iraq and

considered both in rendering its decision. It also took judicial notice of the 2017 International

Religious Freedom Report, as noted in Al-Koorwi’s own briefing. [Pet’r’s Br. at 11 n.1; AR 55.]

There was no need for the BIA to admit any of the reports into evidence because they were already

part of the record. So Al-Koorwi’s third claim is meritless.

                                                D.

       Fourth, Al-Koorwi argues that he was prejudiced by the IJ’s classification of Heller and

Smith as percipient, rather than expert, witnesses. Al-Koorwi cites several cases discussing the

standard of admissibility of evidence in an immigration proceeding but fails to apply them to his

case. Furthermore, the cases Al-Koorwi cites discuss prejudice to a party when evidence is

excluded. See, e.g., Diop v. Holder, 586 F.3d 587, 591–592 (8th Cir. 2009) (discussing the

framework for analyzing whether exclusion of a witnesses constitutes a due process violation);

[Pet’r’s Br. at 29 (“To prevail in a due process challenge to the exclusion of evidence. . .”)

(emphasis added).] But the IJ did not exclude the testimony of Heller and Smith. Rather, he

admitted the testimony but treated both as percipient, rather than expert, witnesses.




                                                12
No. 19-3075, Al-Koorwi v. Barr


       Without applying the cases he cites to the facts of his own case, it is hard to decipher the

grounds on which Al-Koorwi argues the BIA erred in denying his witnesses expert status. In any

event, Al-Koorwi makes no argument, or cites no case for the proposition, that the BIA applied

the wrong standard in evaluating whether Heller and Smith qualified as experts. He also articulates

no reason why denying his witnesses expert status constituted a due process violation. Finding no

cognizable legal argument, we reject Al-Koorwi’s fourth argument.

                                                  E.

       Lastly, Al-Koorwi argues that it was arbitrary and capricious for the BIA to reach a

different result in his case than in other cases with nearly identical facts. This final claim recycles

his argument that the agency should’ve treated Heller and Smith as experts. Indeed, the thrust of

Al-Koorwi’s claim is that the BIA erred in treating Heller and Smith as percipient witnesses rather

than expert witnesses when in previous cases it treated the two as experts. But the cases Al-Koorwi

cites are unpublished BIA decisions, and federal regulations mandate that unpublished BIA

decisions are not binding in other BIA cases. 8 C.F.R. § 1003.1(g); see Ishac v. Barr, 775 F. App’x

782, 788 (6th Cir. 2019) (noting that prior unpublished opinions are “not formally binding on the

agency”).

       To be sure, “[i]n certain circumstances, the BIA’s failure to explain inconsistent outcomes

may raise ‘an inference of arbitrary decisionmaking.’” Nissan v. Barr, 788 F. App’x 365, 367 (6th

Cir. 2019) (per curiam) (quoting Ishac, 775 F. App’x at 788); see also Davila-Bardales v. INS,

27 F.3d 1, 5 (1st Cir. 1994) (“[E]ven if [unpublished BIA decisions] are not ‘precedent’ in the

technical sense, the prospect of a government agency treating virtually identical legal issues

differently in different cases, without any semblance of a plausible explanation, raises precisely

the kinds of concerns about arbitrary agency action that the consistency doctrine addresses.”).




                                                  13
No. 19-3075, Al-Koorwi v. Barr


But “[a]n Immigration Judge has broad discretion in conducting his or her hearings.” Francis v.

Barr, 781 F. App’x 495, 500 (6th Cir. 2019) (quotation omitted).              So “some degree of

inconsistency ‘is unavoidable—after all, administrators are not automatons.’” Nissan, 788 F.

App’x at 367 (quoting Henry v. INS, 74 F.3d 1, 5–6 (1st Cir. 1996)). Besides, “the Immigration

Judge’s decision not to certify Smith or Heller as expert witnesses did not exclude the evidence

entirely; rather, the statements were considered by the Immigration Judge as fact witnesses.”

Francis, 781 F. App’x at 500. And Al-Koorwi never “even articulate[s] how Heller’s and Smith’s

declarations—if given expert weight—would affect the result.” Faso, 823 F. App’x at 324. He

just charges the BIA with error without any reasoning or application of law to fact. So this claim

fails. See id.

        Cases that seem similar now “may not have looked that way to the IJs or BIA members

who decided them.” Nissan, 788 F. App’x at 367. Indeed, “[t]he BIA will sometimes reach

opposite conclusions in cases that have many factual similarities, but this does not reflect a failure

of the agency to follow its own precedent. Rather, the different outcomes are an expected result

of the discretionary weighing required to make individualized determinations.” Ettienne v. Holder,

659 F.3d 513, 518 (6th Cir. 2011). It wasn’t arbitrary and capricious for the BIA and IJ to treat

Smith and Heller as percipient witnesses.

                                                 III.

        For the foregoing reasons we DENY Al-Koorwi’s petition for review.




                                                 14